Title: To Alexander Hamilton from James McHenry, 5 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 5th. September 1799.
          
          On referring to the return for Cloathing transmitted in your letter of the 22d. August Ultimo, I find that it does not designate the number of the Infantry regiment to which the Troops at each Garrison belong, consequently it will not enable the Storekeeper to make up the quantities for each according to the number of the regiment. I request this omission may be supplied as soon as possible—
          I enclose you a Copy of a letter from Dr. James Hall dated the 3d. instant announcing the death of Captain Ebenezer Massey who commanded the Garrison at Fort Mifflin.
          You will no doubt think it necessary to direct an Officer to repair to and take the Command of the same—
          I have the honor to be with great respect Your obedient Servant
          
            James McHenry
          
          Major General Alexander Hamilton
        